Exhibit 10.i

The Boeing Company Performance Award Notice

To: <<First Name>> <<Last Name>>

BEMS ID: <<ID>>

Performance Awards are units that will be paid in either cash or Boeing stock,
subject to the Compensation Committee’s (the “Committee”) discretion, if earned
at the end of a three-year performance period. Your Performance Awards are
awarded pursuant to The Boeing Company’s 2003 Incentive Stock Plan, As Amended
and Restated (the "Plan"), and the award is subject to the terms and conditions
of the Plan. If there is any inconsistency between the terms of this notice and
the terms of the Plan, the Plan’s terms shall control. A copy of the Plan
Summary has been included with this notice.

Overview of Your 2007 Performance Award Grant

Grant Date: February 26, 2007

Number of Units Granted: <<

Performance Period: January 1, 2007 – December 31, 2009

 

1.   Target Value of Performance Awards. The Performance Award target value (or
“initial value”) will be based on a multiple of 12/31 salary, with the multiples
determined by executive grade. The target value will be expressed as a number of
units (rounded to the nearest unit). Each unit will have an initial value equal
to $100.

 

2.   Performance Measure. For the 2007-2009 Performance Period, the performance
measure will be three-year cumulative Economic Profit based on the 2007
Long-Range Business Plan. The Compensation Committee retains discretion in
calculating actual performance to exclude the impact of extraordinary and/or
non-recurring items deemed not reflective of the Company’s core operating
performance. Such non-recurring items may include, but are not limited to,
exogenous events, acquisitions, divestitures, changes in accounting principles,
or “extraordinary items” determined under generally accepted accounting
principles (GAAP).

 

3.   Final Award Determination. Final awards will be determined following the
end of the Performance Period. The amount payable may be anywhere from $0 to
$200 per unit, depending on the Company’s performance against plan for the
period ending on December 31, 2009. In order for any payments to be made, a
threshold level of performance must be achieved. As a result, the final award
will range from 0% to a maximum of 200% of the Performance Award target value,
as outlined below. There will be straight-line interpolation to determine
payouts between threshold and target, and target and maximum.

 

Level of

Performance

   Final Performance Award
Unit Value   

EP Achievement

(% of Plan)

   Payout Factor
(% of Target Award)

Maximum

   $200    125%    200%        

Target

   $100    Plan    100%        

Threshold

   $25    75%    25%        

    Below Threshold    

   $0    <75%    0%

 

Page 1



--------------------------------------------------------------------------------

4.   Rights to Continued Employment. Subject to the terms and conditions
outlined under section 5, Performance Awards are awarded on the condition that
you remain employed by the Company from the date of grant through the entire
performance period. You will not have any right to any award unless and until
all terms, conditions, and provisions of the Performance Award program that
affect you have been complied with as specified herein. Your Performance Awards,
however, shall not impose upon the Company any obligation to retain you in its
employ for any given period or upon any specific terms of employment.

 

5.   Termination due to Retirement, Layoff, Disability, or Death. In the event
your employment is terminated by reason of retirement, layoff, disability, or
death, you shall continue to be eligible to participate in the performance
period; provided you were on the active payroll on the grant date. Your
Performance Award payout will be prorated based on the number of full calendar
quarters spent on the active executive payroll during the three-year performance
period (you must be on the active payroll on the last day of the calendar
quarter to receive full credit for that quarter). Payment for such awards will
be made at the same time as payment would have been made had you not had a
termination of employment.

 

6.   Other Terminations. In the event your employment is terminated prior to
payment of the Performance Awards for reasons other than those described in
section 5, all Performance Awards granted hereunder shall immediately be
forfeited by you and canceled. This includes termination for cause and
resignation.

 

7.   Leave of Absence. Unless otherwise required by law, in the event you have
an authorized leave of absence at any time during the performance period which
absence extends beyond three full calendar months (including any absence that
began before the grant date), your Performance Award payout will be prorated
based on the number of full and partial months spent on the active payroll.

 

8.   Executive Payroll. If at any time during the performance period you leave
the executive payroll (defined as e-series grade levels) without a termination
of employment, your Performance Award payout will be prorated based on the
number of full and partial months spent on the executive payroll.

 

9.   Form and Timing of Payment of Performance Awards. Any payment of the
Performance Awards shall be made in either cash or shares of Boeing stock, at
the Compensation Committee’s discretion. The Performance Award payment shall be
made within a reasonable time following the end of the performance period. For
certain eligible participants, amounts to be paid in connection with Performance
Awards may be deferred in accordance with the Company’s deferred compensation
plan then in place.

The Company will deduct from your Performance Award distribution any withholding
or other taxes required by law and may deduct any amounts due from you to the
Company or to any Company subsidiary. In the event of a stock distribution,
shares will be in a number equal to the whole number of shares that could be
purchased with the total Performance Award cash payout, based on the average of
the high and low per share trading prices for the common stock of the Company as
reported for the “New York Stock Exchange – Composite Transactions” on the date
of distribution, after reduction to pay the applicable withholding amounts.
Fractional share values will be applied to Federal tax withholding.

Page 2

 



--------------------------------------------------------------------------------

10.   Beneficiaries. A participant may designate one or more beneficiaries to
receive Performance Award distributions upon the death of the participant. If no
beneficiary has been designated, all such amounts shall be paid to the personal
representative of the participant. The form of beneficiary designation shall be
determined by the Committee.

 

11.   Transferability. These Performance Awards are not transferable by you,
whether voluntarily or involuntarily, by operation of law or otherwise, except
as provided in the Plan. If any assignment, pledge, transfer, or other
disposition, voluntary or involuntary, of these Performance Awards shall be
made, or if any attachment, execution, garnishment, or lien shall be issued
against or placed upon the Performance Awards, then your right to the
Performance Awards shall immediately cease and terminate and you shall promptly
forfeit to the Company all Performance Awards awarded under this notice.

 

12.   Successors. All obligations of the Company under the Performance Award
program shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger, or
consolidation, or otherwise, of all or substantially all the business and/or
assets of the Company.

 

13.   Amendment, Modification and Termination. The Board of Directors (or its
delegate) has the authority to amend, modify, or terminate the Performance Award
program. No termination, amendment, or modification may adversely affect in any
material way any Performance Award previously granted without the written
consent of the participant involved.

 

14.   Clawback Policy. These Performance Awards are subject to the Clawback
Policy adopted by the Company’s Board of Directors, which provides as follows:

The Board shall, in all appropriate circumstances, require reimbursement of any
annual incentive payment or long-term incentive payment to an executive officer
where: (1) the payment was predicated upon achieving certain financial results
that were subsequently the subject of a substantial restatement of Company
financial statements filed with the Securities and Exchange Commission; (2) the
Board determines the executive engaged in intentional misconduct that caused or
substantially caused the need for the substantial restatement; and (3) a lower
payment would have been made to the executive based upon the restated financial
results. In each such instance, the Company will, to the extent practicable,
seek to recover from the individual executive the amount by which the individual
executive’s incentive payments for the relevant period exceeded the lower
payment that would have been made based on the restated financial results. For
purposes of this policy, the term “executive officer” means any officer who has
been designated an executive officer by the Board.

Page 3